70 F.3d 1290
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FEDERAL-MOGUL CORPORATION, Plaintiff-Appellee,andThe Torrington Company, Plaintiff,v.The UNITED STATES, Defendant,andSKF USA Inc. and SKF GMBH, GMN Georg Muller Nurn Berg AG,INA Walzlager Schaeffler KG, and INA BearingCompany, Inc. FAG Kugelfischer GeorgSchafer KGAA, Pratt & WhitneyCanada Inc., Defendants,andNTN Bearing Corporation of America and NTN Kugellagerfabrik(Deutschland) GMBH Defendants-Appellants.
No. 95-1175.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1995.

Appeal from a decision of the United States Court of International Trade in No. 91-07-00533 entered November 30, 1993;  Judge Nicholas Tsoucalas.
CIT, 839 F.Supp. 881.
REMANDED.

ORDER

1
Upon considering the Motion for Remand of Defendant-Appellants NTN Bearing Corporation of America and NTN Kugellagerfabrik (Deutschland) GmbH (collectively "NTN) and upon considering all other proceedings and papers filed herein, it is hereby


2
ORDERED that Defendant-Appellant's motion is granted;


3
ORDERED that all stayed proceedings in the instant case is lifted;  and it is further


4
ORDERED that this case is remanded to the U.S. Court of International Trade for further proceedings consistent with this Court's opinion in Federal-Mogul v. Koyo Seiko, Nos. 94-1097, -1104, Slip Op.  (Fed.Cir. Aug. 28, 1995).